Title: To John Adams from Benjamin Thompson, 12 July 1796
From: Thompson, Benjamin
To: Adams, John



Sir /
London—12th: July 1796.

Desirous of contributing efficaciously to the advancement of a Branch of Science which has long employed my Attention, and which appears to me to be of the highest Importance to Mankind, and wishing at the same time to leave a lasting Testimony of my respect for the American Academy of Arts and Sciences,—I take the liberty to request that the Academy would do me the Honor to accept of Five Thousand Dollars Three per Cent stock in the Funds of the United States of North America, which stock I have actually purchased, and which I beg leave to transfer to the Fellows of the Academy, to the end that the Interest of the same may be by them, and by their successors, received from Time to Time, for ever, and the Amount of the same applied and given once every Second Year as a premium to the Author of the most Important Discovery or useful Improvement which shall be made and published by printing, or in any way made Known to the Public, in any part of the Continent of America, or in any of the American Islands, during the preceeding two years, on Heat or on Light, the preference always being given to such Discoveries as shall in the Opinion of the Academy tend most to promote the good of Mankind.—
With regard to the formallities to be observed by the Academy in their Decisions upon the Comparative Merits of those Discoveries which in the Opinion of the Academy may intitle their Authors to be Considered as Competitors for the biennial Premium, the Academy will be pleased to adopt such Regulations as they in their Wisdom may judge to be proper and necessary—But in regard to the Form in which this premium is conferred, I take the liberty to Request that it may always be given in two Medals, struck in the same dye, the one of Gold and the other of Silver, and of such Dimensions that both of them together may be just equal in intrinsic value to the Amount of the Interest of the aforesaid Five Thousand Dollars stock during two Years;—that is to say, that they may together be of the Value of Three hundred Dollars.—
The Academy will be pleased to order such Device or inscription to be Engraved on the Dye they shall cause to be prepared for striking these Medals, as they may judge proper.—
If during any term of two Years, reckoning from the last adjudication, or from the last period for the adjudication of this premium by the Academy, no new Discovery or Improvement should be made in any part of America, relative to either of the Subjects in Question,  (Heat or Light,) which, in the opinion of the Academy, shall be of sufficient Importance to deserve this premium, in that case, it is my desire that the premium may not be given, but that the Value of it may be reserved and being laid out in the Purchase of Additional stock in the American Funds may be employed to Augment the Capital of this premium, and that the Interest of the Sums by which the Capital may from time to time be so augmented may regularly be given in Money with the two Medals and as an addition to the Original Premium, at each succeeding adjudication of it.—And it is farther my Particular request that those Additions to the Value of the Premium arising from its occasional Non-adjudications may be suffered to increase without limitation—
With the highest respect for the American Academy of Arts and Sciences and the most Earnest Wishes for their success in their labours for the good of Mankind—I have the Honor to be with much Esteem and Regard,— / Sir / Your most Obedient / Humble Servant
Rumford